In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, entered November 1, 1961, which, after a hearing, dismissed the writ and remanded relator to the custody of respondent. Relator sought his release from confinement on the ground that the action of the Board of Parole, in declaring him delinquent and returning him to prison, was unlawful. At the hearing the relator’s uncontradicted testimony was to the effect that the revocation of his parole was based on evidence obtained in the course of an illegal search and seizure. Order affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.